Citation Nr: 1342784	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  07-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $14,016.80, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from September 1983 to July 1986, January 2000 to June 2000, from March 2003 to March 2004, and from November 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2007 decision by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas, which denied the Veteran's request for waiver of the recovery of an overpayment of compensation benefits, in the calculated amount of $14,016.80.  

The Veteran appeared and testified at a Board hearing held at the RO before an Acting Veterans Law Judge in October 2008.  A copy of the transcript of this hearing has been associated with the claims file.  The Board notes that the Acting Veterans Law Judge who presided over the October 2008 hearing is no longer with the Board (due to retirement).  The Veteran was notified of this in a November 2013 letter and offered the opportunity of having another hearing.  He was told that if he did not reply within 30 days, the Board will assume he does not want another hearing.  The Board did not receive a response from the Veteran within 30 days and, therefore, finds that it may proceed with adjudication of his appeal.

After the October 2008 hearing, the Board remanded the Veteran's claim in May 2009 for additional development to include consideration in the first instance the Veteran's allegation that the debt is not valid.  In a July 2009 administrative decision, the debt was found valid and, in a January 2010 Supplemental Statement of the Case, the denial of a waiver was upheld.  The Board also finds that the remaining remand instructions were also substantially complied with.  Therefore, the Board finds that there is no prejudice to the Veteran in proceeding to adjudicate his appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   


Review of the record discloses that the assessed overpayment in question has been recouped in full.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board may still consider the Veteran's claims as to the validity and waiver of the debt.


FINDINGS OF FACT

1.  By an October 2004 rating decision, service connection was granted for residuals of a right wrist injury, tinnitus, residuals of a left knee injury, residuals of a right knee injury, gastroesophageal reflux disease, and bilateral hearing loss, and a combined disability rating of 70 percent was awarded effective March 24, 2004, the day after the date the Veteran was last released from active duty.

2.  By cover letter dated October 28, 2004, the Veteran was advised of the grant of service connection and also that, because he was still a reservist, he was requested to notify the RO immediately if he is called to active duty to prevent an overpayment of VA benefits.

3.  Via fax dated January 3, 2005, the Veteran's spouse notified the RO that the Veteran had been deployed and submitted a copy of his orders dated November 15, 2004 showing he was called to report to duty on November 29, 2004 for 
"Mobilization for ENDURING FREEDOM (OTHER THAN HOMELAND)."

4.  The Veteran's DD214 showed he was on active duty from November 29, 2004, until November 15, 2005, which was received from the Records Management Center in March 2006.  

5.  On November 16, 2005, along with claims for service connection and increased disability ratings, the Veteran submitted a letter to the RO that include a request of a waiver of an upcoming overpayment stating that he had notified the RO that he was called up to active duty but the VA still continued his compensation.  

6.  By letter sent in April 2006, the RO notified the Veteran it was proposing to stop his benefit payments effective November 29, 2004, until November 15, 2005, because its records indicate he was on active duty for that period.  The Veteran was advised that he had 60 days to respond to this letter by either submitting additional evidence or requesting a hearing.  The Veteran responded in June 2006 with a statement again requesting a waiver of overpayment for being activated stating that he had sent all the pertinent information requesting his pay be suspended until he became deactivated from the military.

7.  By letter dated October 26, 2006, the Veteran was notified that the RO had taken action to stop his benefits and that this action will create an overpayment in his account, which he will receive a separate letter regarding the amount of the overpayment.  

8.  A demand letter was sent to the Veteran on November 12, 2006, advising him that an overpayment was in the amount of $14,016.80 and that $250 of withholding would be taken from his VA benefits to recoup the overpayment starting February 2007.

9.  The erroneous payment of VA disability compensation benefits to the Veteran was solely due to the RO's failure to properly adjust payment of his VA compensation benefits in light of his timely reported return to active duty.


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits was not properly created as it was solely the result of VA administrative error.  38 U.S.C.A. §§ 5107, 5112, 5304 (West 2002); 38 C.F.R. §§ 3.500(b), 3.700 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board renders a favorable decision on the Veteran's claim, which represents a complete grant of the relief sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran submitted a claim for VA disability compensation benefits in May 2004.  By an October 2004 rating action, he was granted service connection for: residuals, right wrist injury, postoperative, with degenerative changes, rated as 50 percent disabling; residuals, right knee injury, postoperative, with degenerative changes, rated as 10 percent disabling; service connection for residuals, left knee injury, postoperative, with degenerative changes, rated as 10 percent disabling; service connection for gastroesophageal reflux disease, rated as 10 percent disabling; service connection for tinnitus, rated as 10 percent disabling; and service connection for bilateral hearing loss, rated as 0 percent disabling; for a combined disability rating of 70 percent.  The effective date of the grants was from March 24, 2004, the date after the Veteran's discharge from his prior period of active duty.  

The Veteran was notified of the above rating action by way of letter dated October 28, 2004.  The Veteran was informed that he would receive a monthly compensation payment of $1,182.00, effective from April 1, 2004.  It also advised him that, since he is a reservist, he should notify the RO immediately if he is called to active duty to prevent an overpayment of VA benefits.  In addition, the Veteran was provided VA Form 21-8764, Disability Compensation Award Attachment Important Information, which advised him that payments may be affected by his reentrance into active military or naval service and receipt of active duty or drill pay as a reservist or member of the federally recognized National Guard.  

The evidence shows that, via fax dated January 3, 2005, the Veteran's spouse notified the RO that the Veteran had been deployed and submitted a copy of his orders dated November 15, 2004 showing he was called to report for active duty on November 29, 2004 for "Mobilization for ENDURING FREEDOM (OTHER THAN HOMELAND)."  The Veteran's DD214 showed he was on active duty from November 29, 2004 until November 15, 2005.  

On November 16, 2005, the day after the Veteran's discharge from active duty, along with claims for service connection and increased disability ratings, the Veteran submitted a letter to the RO that included a request for waiver of an upcoming overpayment stating that he had notified the RO that he was called up to active duty but the VA still continued his compensation payments.  

In an April 2006 rating decision, the RO granted service connection for additional disabilities of adjustment disorder with depressed mood and bilateral claw toe deformity; however, failed to address the issue raised by the Veteran in the November 2005 statement regarding his request for waiver and VA's failure to stop his VA compensation while he was on active duty.  By letter sent in April 2006, the RO notified the Veteran it was proposing to stop his benefit payments effective November 29, 2004, until November 15, 2005, because its records indicate he was on active duty for that period (based upon the receipt of a DD214 from the Records Management Center in March 2006).  The Veteran was advised that he had 60 days to respond to this letter by either submitting additional evidence or requesting a hearing.  The Veteran responded in June 2006 with a statement again requesting a waiver of overpayment for being activated stating that he had sent all the pertinent information requesting his pay be suspended until he became deactivated from the military.

By letter dated October 26, 2006, the Veteran was notified that the RO had taken action to stop his benefits for the period he was on active duty, and that this action will create an overpayment in his account, which he will receive a separate letter regarding the amount of the overpayment.  A demand letter was sent to the Veteran on November 12, 2006, advising him that an overpayment was created in the amount of $14,016.80 and that $250 of withholding would be taken monthly from his VA benefits to recoup the overpayment starting February 2007.

In November 2006, via his representative, the Veteran again filed a claim for waiver of the overpayment.  In the April 2007 decision on appeal, the Committee denied the Veteran's request for a waiver, finding that recovery would not be against the principles of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  

The Veteran appealed the Committee's determination.  In effect, the Veteran contends that he was not at fault in the creation of the overpayment because he advised VA of his return to active duty like he was supposed to.  At his personal hearing in June 2008, the Veteran's service representative argued that the debt should be waived due an error on the part of VA.  The Veteran testified that he knew that he was not supposed to have both compensation and active duty pay; as a result, he took the necessary steps to inform VA that he had been ordered back to active duty.  The Veteran further testified that VA told his wife that they would stop the payments.  The Veteran maintained that he should not be punished for something that VA has caused.  

The Court has held that the issue of the validity of a debt is a threshold determination which must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).  Thus, because the RO had not addressed the question of validity of the overpayment, the Board remanded this appeal in May 2009 for additional development and for this issue to be adjudicated by the RO in the first instance.  In a July 2009 administrative appeal, the RO found that the creation of the overpayment was not due to administrative error.  The Board disagrees.

The law is clear that a veteran is prohibited from receiving benefits payable under laws administered by VA for any period for which he or she receives active service pay.  38 U.S.C.A. §§ 5304(c); 38 C.F.R. §§ 3.700(a).  Thus, the law clearly states that the Veteran should not have received VA compensation benefits while he was on active duty from November 2004 to November 2005.  The question for the Board, however, is whether the RO's payment to the Veteran of his VA compensation benefits while he was active duty constitutes administrative error such that the creation of the overpayment was not appropriate.
  
Under applicable statutory and regulatory criteria, the effective date of a reduction or discontinuance of VA pension, compensation, or dependency and indemnity compensation benefits for a payee by reason of an act of commission or omission by a payee, or with the payee's knowledge, is the effective date of the award or day preceding the act, whichever is later, but not prior to the date entitlement ceased.  The effective date of a reduction or discontinuance of VA pension, compensation, or dependency and indemnity compensation benefits for a payee or dependent by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of the last payment.  38 U.S.C.A. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(1), (2).  The United States Court of Appeals for Veterans Claims (Court) has said that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

The Board notes that, generally, the term "VA administrative error" applies to an erroneous compensation award based solely on administrative error or error in judgment.  Sole administrative error is an error in which the veteran neither had knowledge of nor should have been aware of an erroneous award.  Further, neither the veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10).

Based on a thorough review of the record, the Board finds that the evidence reflects that the Veteran's overpayment was created as the sole result of VA administrative error.  The RO clearly had the opportunity to prevent the overpayment by taking the appropriate action based on the information it had before it in January 2005 when it first received notice that the Veteran had returned to active duty on November 29, 2004.  The RO had the Veteran's orders showing that he was called back to active duty on January 3, 2005.  In addition, the Veteran has reported (although no report of contact is in the claims file) that his wife contacted the RO after faxing over his orders on January 3, 2005, and was told that it had received the fax and would take the appropriate action to stop the Veteran's benefit payments.  Even after the Veteran submitted the October 2005 statement about the potential overpayment, the RO still failed to take action.  In fact, the RO took no action until April 2006 to reduce the Veteran's  compensation benefits, after it received the Veteran's DD214 from the Records Management Center in March 2006 showing his period of active duty from November 2004 to November 2005.  Thus, it is clear the RO failed to adjust payment of the Veteran's VA compensation benefits despite his notifying it of his return to active duty like he was advised to do in the October 2004 notification letter.  

In addition, the Board finds that there is no fault on the part of the Veteran in this matter.  The Board acknowledges that the evidence is not clear as to when the Veteran knew of the erroneous payment to him of his VA benefits.  It is clear, however, that the Veteran knew when he returned home after his discharge from active duty as he submitted a statement to the RO just a day later.  The Veteran has stated, however, that his wife followed up with the RO after faxing over his orders and advising it that the Veteran was deployed and was told that action would be taken to stop the Veteran's benefits.  Although there are no reports of contact in the claims file demonstrating the wife's follow up call to the RO or that the Veteran made any follow up calls while on active duty, the Board finds the Veteran's statements credible as to the events surrounding his going on active duty and advising the RO of this.  Without clear evidence to the contrary, the Board declines to impute knowledge to the Veteran that he was still receiving his VA compensation benefits while he was away on active duty until he returned home therefrom.

Furthermore, the Board notes that the Veteran satisfied all of his duties and required actions, and neither his actions nor his failure to act contributed to the erroneous payment.  He withheld no information.  He timely informed the RO that he had returned to active duty.  The Board cannot see any other action that the Veteran was required to take at that time to inform VA of his return to active duty so that it could take action to stop his benefits.

On the other hand, the Board finds the RO's failure to act in a timely fashion after the initial notification in January 2005 of the Veteran's return to active duty clearly resulted in the overpayment of compensation payments to him.  It had just notified the Veteran on October 28, 2004, that he needed to advise them if he was called by to active duty to minimize any overpayment.  Yet, when he did notify them shortly thereafter, the RO failed to take action on such notice.  It even failed to take action on the Veteran's notice in November 2005 that he had been overpaid.  It was not until it received the Veteran's DD214 in March 2006 that it then took action in April 2006 regarding the overpayment of VA benefits to the Veteran.  Such delay in acting is solely administration error on the part of the RO.

For the foregoing reasons, the Board finds that the creation of the overpayment is solely the result of administrative error on the part of the RO due to its failure to take timely action on the Veteran's notification of his return to active duty.  Having made such a finding, the effective date of the discontinuance of the Veteran's VA compensation benefits is the date of the last payment.  In other words, the Board finds that the overpayment is not valid and no overpayment was created.

Finally, as previously mentioned, the RO withheld amounts from the Veteran's compensation to recoup the overpayment and it appears from the evidence that the complete overpayment has been recouped.  Given this evidence and the decision herein that there is no overpayment subject to recovery by VA, it appears that such withholding was not proper and the Veteran may be owed monies related thereto.  To that extent, however, the Board notes that the Veteran has not made a claim for reimbursement of such funds, and it has no authority to otherwise direct payment of them.


ORDER


As the overpayment of disability compensation benefits was not properly created, the appeal is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


